Title: To James Madison from John Sen Trescot, 7 September 1813 (Abstract)
From: Trescot, John Sen
To: Madison, James


7 September 1813, Charleston. “The members of the Antiquarian Society from whom you received a letter thro’ Dr Shecut their secretary, soliciting your junction with them, (having extended the views and changed the name of the society to that of the “Literary and Philosophical Society of South Carolina”) have by a resolve ordered the above information to be communicated to your excellency; and your acceptance of Honoury membership in the society under it’s present form be solicited.”
